745 N.W.2d 753 (2008)
Raquel RODRIGUEZ, Plaintiff-Appellee, and
Pacific Employers Insurance, Intervening Plaintiff-Appellee,
v.
A.S.E. INDUSTRIES, INC., Defendant, Cross-Plaintiff-Appellant, and
American Axle & Manufacturing Holdings, Inc., and American Axle & Manufacturing, Inc., Defendants, Cross-Defendants, and
Design Systems, Inc., Innovative Engineering, Inc., and PMI Management Group, Inc., Defendants.
Docket No. 133686. COA No. 263930.
Supreme Court of Michigan.
March 19, 2008.
On order of the Court, leave to appeal having been granted and the briefs and oral arguments of the parties having been considered by the Court, we VACATE our order of October 12, 2007. The application for leave to appeal the March 22, 2007 judgment of the Court of Appeals is DENIED, because we are no longer persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.